- Sentinel Investments As filed with the Securities and Exchange Commission on May 1, 2009 Registration No. 333-91938 File No. 811-9044 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 24 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 35 NATIONAL VARIABLE LIFE INSURANCE ACCOUNT (Exact Name of Registrant) NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One National Life Drive Montpelier, Vermont 05604 (802) 229-7410 Lisa Muller National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 (name and complete address of agent for service) Copy to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan 1275 Pennsylvania Avenue, NW Washington, DC 20004-2404 It is proposed that this filing will become effective: _X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) of Rule 485 This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Units of Interests in a variable account under individual flexible premium variable universal life policies VariTrak Variable Universal Life Insurance P R O S P E C T U S Dated May 1, 2009 National Life Insurance Company National Variable Life Insurance Account Home Office: National Life Drive, Montpelier, Vermont 05604 Telephone: (800) 732-8939 This prospectus describes the VariTrak policy, a variable universal life insurance policy offered by National Life Insurance Company (National Life). This Policy combines insurance and investment features. The policys primary purpose is to provide insurance protection on the life of the insured person. You can make premium payments at various times and in various amounts. You can also allocate premiums among a number of funds with different investment objectives, and you can increase or decrease the death benefit payable under your policy. You may allocate premium payments to the National Variable Life Insurance Account, a Separate Account of National Life, or to the General Account, or a combination of the two. The General Account pays interest at a guaranteed rate of at least 4%. The Separate Account currently has several subaccounts. Each subaccount buys shares of a specific portfolio. The available portfolios are: Sentinel Asset Management, Invesco Aim Advisors, Inc. Fred Alger Management, AllianceBernstein L.P. Inc. Inc. Sentinel Variable Products Trust AIM Variable Insurance Funds Alger American Fund Alliance Bernstein Variable Balanced AIM V.I. Dynamics Capital Appreciation Products Series Fund, Inc. Bond AIM V.I. Global Health Care LargeCap Growth International Growth Common Stock AIM V.I. Technology SmallCap Growth International Value Mid Cap Growth Small/Mid Cap Value Money Market Value Small Company American Century Investment The Dreyfus Corporation Deutsche Investment Fidelity Management & Management, Inc. and Management Americas Inc. Research Company American Century Global Investment Management, Inc. American Century Variable Dreyfus Variable Investment DWS Variable Series II Fidelity® Variable Insurance Portfolios, Inc. Fund Dreman High Return Equity Products VP Income & Growth VIF Appreciation VIP* Contrafund® VP Inflation Protection VIF Developing Leaders Dreman Small Mid Cap Equity-Income VP International VIF Quality Bond Value VIP Growth VP Ultra® High Income VP Value Dreyfus Socially Responsible DWS Investments VIT Funds Index 500 VP Vista SM Growth Fund, Inc. Small Cap Index VIP Investment Grade Bond Mid Cap Overseas Value Strategies Franklin Templeton J.P. Morgan Investment Neuberger Berman Oppenheimer Funds, Inc. Investments Management Inc. Management, Inc . Franklin Templeton Variable JPMorgan Insurance Trust Neuberger Berman Advisers Oppenheimer Variable Insurance Products Trust International Equity Portfolio Management Trust Account Funds Foreign Securities Fund Small Cap Core Portfolio Short Duration Bond Balanced/VA Global Real Estate Fund (formerly Small Company Portfolio Main Street Small Cap/VA Mutual Shares Securities Fund Portfolio) Mid-Cap Growth Portfolio Strategic Bond/VA Small Cap Value Securities Partners Portfolio Fund Small Cap Growth Portfolio Small-Midcap Growth Socially Responsive Securities Fund U.S Government Mutual Global Discovery Securities T. Rowe Price Associates, Inc. Van Eck Associates Wells Fargo Funds Corporation Management, LLC T. Rowe Price Equity Series, Inc. Van Eck Worldwide Insurance Wells Fargo Variable Trust Personal Strategy Balanced Trust VT Discovery Worldwide Bond VT Opportunity T. Rowe Price Equity Series, Inc. Worldwide Emerging Markets Blue Chip Growth II Worldwide Hard Assets Equity Income II Worldwide Real Estate Health Sciences II * Effective on or about June 1, 2reman High Return Equity VIP will be renamed DWS Strategic Value VIP. The value of your policy will depend upon the investment results of the portfolios you select. The policys value and death benefit will fluctuate based on the investment results of the chosen portfolios, the crediting of interest to the General Account, and the deduction of charges. You bear the entire investment risk for all amounts allocated to the Separate Account. There is no guaranteed minimum value for any of the portfolios. We do not guarantee any minimum policy value. You could lose some or all of your money. You must receive, with this prospectus, current prospectuses for all of the portfolios. We recommend that you read this prospectus and the prospectuses for the portfolios carefully. You should keep all prospectuses for later reference. An investment in the policy is not a bank deposit. Neither the U.S. government nor any governmental agency insures or guarantees your investment in the policy. It may not be advantageous to purchase a policy as a replacement for another type of life insurance or as a means to obtain additional insurance protection if you already own another variable universal life insurance policy. It also may not be advantageous for you to finance the purchase of this policy through use of a loan or through making withdrawals from another policy that you already own. The Securities and Exchange Commission (SEC) has not approved or disapproved the policy or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense . TABLE OF CONTENTS Page SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY 1 Summary of Principal Policy Benefits 1 Summary of the Principal Risks of Purchasing a Policy 2 Fee Tables 4 NATIONAL LIFE AND THE GENERAL ACCOUNT 15 National Life 15 The General Account 15 THE SEPARATE ACCOUNT AND THE PORTFOLIOS 16 The Separate Account 16 The Portfolios 16 THE POLICY 29 Premiums 29 Transfers 31 Telephone Transaction Privilege 32 Facsimile Transaction Privilege 32 Electronic Mail Transaction Privilege 33 Disruptive Trading 33 Other Transfer Rights 35 Optional Illuminations Investment Advisory Service 35 AVAILABLE AUTOMATED PORTFOLIO MANAGEMENT FEATURES 36 Accumulated Value 37 Change of Address Notification 38 DEATH BENEFIT 38 Ability to Adjust Face Amount 40 Payment of Policy Benefits 41 Settlement Options 41 PAYMENT OF PROCEEDS 42 POLICY LOANS 43 SURRENDERS AND WITHDRAWALS 44 LAPSE AND REINSTATEMENT 47 CHARGES AND DEDUCTIONS 47 Premium Tax Charge 48 Surrender Charge 48 Monthly Deductions 49 Mortality and Expense Risk Charge 52 Withdrawal Charge 52 Transfer Charge 52 Projection Report Charge 52 Other Charges 52 OPTIONAL BENEFITS 53 Additional Protection Benefit 53 Guaranteed Death Benefit 54 No-Lapse Guarantee 54 Accelerated Care Rider 55 Chronic Care Protection 56 Accelerated Benefit 56 Overloan Protection Rider 56 FEDERAL TAX CONSIDERATIONS 57 Tax Status of the Policy 57 Tax Treatment of Policy Benefits 58 Possible Tax Law Changes 61 Possible Charges for National Lifes Taxes 62 LEGAL MATTERS 62 i DISTRIBUTION OF THE POLICIES 62 OTHER POLICY PROVISIONS 63 FINANCIAL STATEMENTS 64 GLOSSARY 65 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C C-1 APPENDIX D: SAI Table of Contents D-1 The policy may not be available in all states and its terms may vary by state. This prospectus does not offer the policy in any state in which we may not legally offer the policy. This policy is no longer sold. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. The primary purpose of this variable life insurance policy is to provide insurance protection. We do not claim that the policy is in any way similar or comparable to an investment in a mutual fund. ii SUMMARY OF THE BENEFITS AND RISKS OF THE POLICY This summary provides you with a brief overview of the benefits and risks associated with the Policy. You should read the entire prospectus before purchasing the Policy. Important details regarding the Policy are contained in other sections of this prospectus. Please consult your agent and refer to your Policy for details. For your convenience, we have defined certain terms we use in the Glossary at the end of the prospectus. Summary of Principal Policy Benefits Life Insurance Protection. The Policy provides a means for an Owner to accumulate life insurance on the life of a specified Insured. Proceeds under the Policy can generally pass free of federal and state income tax at the death of an Insured. As long as your Policy remains in force, we will pay the Death Benefit to your Beneficiary, when we receive due proof of the death of the Insured. We will increase the Death Benefit by any additional benefits provided by a supplementary benefit rider. We will reduce the Death Benefit by any outstanding Policy loans and accrued interest and any unpaid Monthly Deductions. Death Benefit Option A and Option B. We offer two Death Benefit options, which we call Option A and Option B. You may choose which option to apply to your Policy. If you choose Death Benefit Option A, the Death Benefit will be based on the greater of: Face Amount; or the Accumulated Value multiplied by a factor specified by federal income tax law. If you choose Death Benefit Option B, the Death Benefit will be based on the greater of: the Face Amount plus the Accumulated Value; or the Accumulated Value multiplied by the same factor that applies to option A. After a year, you may adjust the Death Benefit by changing the Death Benefit option or by increasing or decreasing the Face Amount of your Policy. See Death Benefit. You can elect to include an optional accelerated death benefit rider in your Policy, which permits you to receive a discounted payment of the Policys Death Benefit before the death of the Insured under circumstances where a terminal illness or chronic illness creates a need for access to the Death Benefit. There is no additional cost for the accelerated death benefit rider. You can also elect to include accelerated care and chronic care protection riders in your Policy. The accelerated care rider provides periodic partial prepayments of the Death Benefit if the Insured becomes chronically ill, and the chronic care protection rider continues to pay benefits after the entire Death Benefit under the Policy has been prepaid under the accelerated care rider. There is an additional cost for the accelerated care rider and the chronic care protection rider. You may add additional insurance and other benefits to your Policy by rider. Please see Optional Benefits, below, for a description of the other optional benefits that we offer. You may receive personalized illustrations in connection with the purchase of this Policy that reflect your own particular circumstances. These hypothetical illustrations may help you to understand the long-term effects of different levels of investment performance, the possibility of lapse, and the charges and deductions under the Policy. They may also help you to compare this Policy to other life insurance policies. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or cash value. 1 Cash Benefits . After a year, you may borrow against your Policy. The maximum amount of all loans is the Cash Surrender Value less three times the most recent Monthly Deduction. When you take a loan we will transfer an amount equal to the loan to our General Account as Collateral. We charge interest on the loan, and we credit interest on Collateral. Loans may have adverse tax consequences. When the Death Benefit becomes payable or the Policy is surrendered, we will deduct Policy loans and accrued interest from the proceeds otherwise payable. We also currently plan to make preferred loans available when a Policy is 10 years old. After a year, you may request a Withdrawal of Cash Surrender Value. However: You must withdraw at least $500; You cannot withdraw more than the Cash Surrender Value on the date we receive your request minus three times the most recent Monthly Deduction for the most recent Monthly Policy Date; You may not allocate Withdrawals to the General Account until all the value in the Separate Account has been exhausted. We may deduct a Withdrawal charge from each Withdrawal. Withdrawals may have tax consequences. You may surrender your Policy at any time and receive the Cash Surrender Value, if any. The Cash Surrender Value will equal the Accumulated Value less any Policy loan with accrued interest and any Surrender Charge. Variety of Investment Options . You may allocate Net Premiums among the subaccounts of the Separate Account and the General Account. The subaccounts in the Separate Account invest in a wide variety of portfolios that cover a broad spectrum of investment objectives and risk tolerances. We will credit interest at an effective annual rate of at least 4.0% on amounts invested in the General Account. As your needs or financial goals change, you can change your investment mix. You may make transfers among the Separate Account and the General Account. Currently, you may make an unlimited number of such transfers within the subaccounts of the Separate Account and from the Separate Account to the General Account, without charge. You may not make transfers out of the General Account that exceed the greater of: (a) 25% of the non-loaned Accumulated Value in such account at the time of transfer; (b) or $1,000. We allow only one such transfer out of the General Account in any Policy Year. We offer Owners the opportunity to participate in Illuminations. Under this investment advisory program, National Life has arranged for FundQuest, Inc. (FundQuest), a registered investment adviser firm that is independent of National Life, to provide an investment advisory service under which FundQuest maintains an allocation of the Accumulated Value of your Policy among the available options that is suited to your investment objective, financial situation and risk tolerance. To participate in Illuminations, you must enter into a Limited Power of Attorney with FundQuest under which you will authorize FundQuest to direct National Life to implement changes to your portfolio allocation model as determined by FundQuest, without obtaining your specific approval of the changes. The Illuminations investment advisory program is available without charge to Owners. Summary of the Principal Risks of Purchasing a Policy Investment Risk. We cannot give any assurance that any portfolio will achieve its investment objectives. You bear the entire investment risk on the value of your Policy you allocate to the Separate Account. In addition, we deduct Policy fees and charges from your Accumulated Value, which can significantly reduce your Accumulated Value. During times of poor performance, these deductions will have an even greater impact on your Accumulated Value. You could lose everything you invest, and your Policy could lapse without value, unless you pay additional premium prior to the lapse. Please note that frequent, large, or short-term transfers among subaccounts, such as those associated with market timing transactions, can adversely affect the portfolios and the returns achieved by Owners. Such transfers may dilute the value of portfolio shares, interfere with the efficient management of the portfolios, and increase brokerage and administrative costs of the portfolios. To protect Owners and portfolios from such effects, we have developed market timing procedures. See Disruptive Trading below. 2 If you allocate premiums to the General Account, we credit your Accumulated Value in the General Account with a declared rate of interest. You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum effective annual rate of 4%. Risk of Lapse . If on any Monthly Policy Date the Cash Surrender Value of a Policy is insufficient to cover the Monthly Deductions and other charges under the Policy, we will notify you of this, and the Policy will enter a 61- day Grace Period. If the Grace Period expires without a sufficient payment, the Policy will lapse, and will have no further value. This could happen: (1) if the investment returns on your chosen investment portfolios are lower than anticipated; (2) if you do not pay premiums at the levels you planned; or (3) if you take Policy loans. Your Policy generally will not lapse: (1) during the first 5 Policy Years as long as you pay the Minimum Guarantee Premium; (2) if you purchase the no lapse guarantee rider, the guaranteed death or benefit rider, subject to certain conditions; or (3) you elect and exercise the overloan protection rider, subject to certain conditions. Tax Risks . We anticipate that a Policy issued on the basis of a standard rate class should generally be deemed a life insurance contract under Federal tax law. However, due to limited guidance under the Federal tax law, there is some uncertainty about the application of the Federal tax law to Policies issued on a substandard basis (i.e., a rate class involving higher than standard mortality risk), particularly if you pay the full amount of premiums permitted under the Policy. In addition, if you elect the accelerated death benefit rider, the accelerated care rider or the Chronic Care Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear. Please consult with a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, you should not be deemed to be in constructive receipt of the Policys value until there is a distribution from the Policy. Moreover, Death Benefits payable under a Policy should be excludable from the gross income of the Beneficiary. As a result, your Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply. Depending on the total amount of premiums you pay, the Policy may be treated as a Modified Endowment Contract (MEC) under Federal tax laws. If a Policy is treated as a MEC, then surrenders, Withdrawals, and loans under the Policy will be taxable as ordinary income to the extent there are earnings in the Policy. In addition, a 10% penalty tax may be imposed on surrenders, Withdrawals and loans taken before you attain age 59½. If a Policy is not a MEC, distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income. Moreover, loans will generally not be treated as distributions. However, the tax consequences associated with preferred loans are uncertain. Finally, neither distributions nor loans from a Policy that is not a MEC are subject to the 10% penalty tax. The tax treatment of the overloan protection rider that may be purchased with this Policy is uncertain. In particular, it is not clear whether the overloan protection rider will be effective to prevent taxation of the outstanding loan balance as a distribution when the overloan protection rider causes the Policy to convert to a fixed policy. Anyone contemplating the purchase of the Policy with the overloan protection rider should consult a tax adviser. See Federal Tax Considerations, below. You should consult a qualified tax adviser for assistance in all Policy- related tax matters. Withdrawal and Surrender Risks . The Surrender Charge under the Policy applies for 15 Policy Years after the Policy is issued. An additional Surrender Charge will apply for 15 years from the date of any increase in the Face Amount. It is possible that you will receive no net Cash Surrender Value if you surrender your Policy in the first few Policy Years. You should purchase the Policy only if you have the financial ability to keep it in force for a substantial period of time. You should not purchase the Policy if you intend to surrender all or part of the Policys value in the near future. We designed the Policy to meet long-term financial goals. The Policy is not suitable as a short-term investment. Even if you do not ask to surrender your Policy, Surrender Charges may play a role in determining whether your Policy will lapse (or terminate without value), because Surrender Charges decrease the Cash Surrender Value, which is a measure we use to determine whether your Policy will enter a Grace Period (and possibly lapse). Withdrawals are not permitted in the first Policy Year, and we will reduce the Face Amount by the amount of a Withdrawal if Death Benefit Option A is in effect. A surrender or Withdrawal may have tax consequences. 3 Loan Risks . A Policy loan, whether or not repaid, will affect the Accumulated Value over time because we subtract the amount of the loan from the subaccounts of the Separate Account and/or the General Account as Collateral, and this Collateral does not participate in the investment performance of the subaccounts of the Separate Account, or receive any higher interest rate credited to the General Account. We reduce the amount we pay on the Insureds death by the amount of any indebtedness. Your Policy may lapse if your indebtedness reduces the Cash Surrender Value to zero. A loan may have tax consequences. In addition, if you surrender your Policy or allow it to lapse while a Policy loan is outstanding, the amount of the loan, to the extent that it has not previously been taxed, will be added to any amount you receive and taxed accordingly. Portfolio Company Risks. A comprehensive discussion of the risks of each portfolio may be found in the prospectus for such portfolio. Please refer to the portfolios prospectuses for more information. There is no assurance that any portfolio will achieve its stated investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. If the amount of the charge depends on the personal characteristics of the Insured, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of an Insured with the characteristics set forth below. These charges may not be typical of the charges you will pay. The first table describes the fees and expenses that you will pay at the time you buy the Policy, surrender the Policy, take a Withdrawal from the Policy, or transfer Accumulated Value under the Policy among the subaccounts of the Separate Account and the General Account. Transaction Fees When Charge is Amount Deducted - Maximum Charge Deducted Guaranteed Charge Amount Deducted - Current Charge Premium Tax Charge 1 Upon receipt of 3.25% of each premium 3.25% of each premium payment each premium payment (2.0% for qualified (2.0% for qualified employee payment employee benefit plans) benefit plans) Surrender Charge: 2 Deferred Upon surrender or Administrative Charge lapse of the Policy during the first 15 Policy Years, or 15 Policy Years following an increase in Face Amount Minimum and $ 0 - $2 per $1,000 of initial or $ 0 - $2 per $1,000 of initial or Maximum Charge 3 increased Face Amount increased Face Amount Charge for a 45 year $2 per $1,000 of Face Amount $2 per $1,000 of Face Amount old male nonsmoker, first Policy Year 4 Transaction Fees When Charge is Amount Deducted - Maximum Charge Deducted Guaranteed Charge Amount Deducted - Current Charge Deferred Sales Charge Upon surrender or lapse of the Policy during the first 15 Policy Years or following an increase in Face Amount Deferred Sales Charge $1.10 to $37.75 per $1,000 of $1.10 to $37.75 per $1,000 of initial Minimum and initial or increased Face or increased Face Amount Maximum Charge 4 Amount Charge for a Deferred $8.26 per $1,000 of Face $8.26 per $1,000 of Face Amount Sales Charge  45 year Amount old male nonsmoker, first Policy Year Withdrawal Fees Upon making a Lesser of 2% of amount Lesser of 2% of amounts withdrawn Withdrawal withdrawn or $25 or $25 Transfer Fees Upon transfer $25 per transfer in excess of 5 None transfers in any one Policy Year Loan Interest Spread 5 At the end of each 2% annually of amount held as 1.3% annually of amount held as Policy year, or Collateral Collateral upon death, surrender, or lapse, if earlier Projection Report When report $25 maximum in New York, no $25 Charge requested maximum elsewhere 1 We may increase the Premium Tax Charge if applicable law changes so that the amounts of taxes on premiums paid by us increase. 2 The Surrender Charge is equal to the deferred administrative charge and the deferred sales charge. The deferred administrative charge is based on the Insureds issue age (or age on an increase in Face Amount) and Face Amount. The deferred sales charge is based on the Insureds issue age (or age on an increase in Face Amount), gender, rate class and the Face Amount. The Surrender Charges shown in the table may not be typical of the charges you will pay. Your Policys data pages will indicate the charges applicable to your Policy. National Life or your agent will provide more detailed information about the Surrender Charges applicable to you at your request. 3 The minimum charge is based on an Insured with an Issue Age of 5 or less; the maximum charge is based on an Insured with an Issue Age of 25 or more. After the first 5 Policy Years, the charge declines linearly by month through the end of Policy Year 15. 4 The minimum charge is based on a female Insured with an Issue Age of 1; the maximum charge is based on male smoker Insured with an Issue Age of 68 or more. After the first 5 Policy Years, the charge declines linearly by month through the end of Policy Year 15. 5 The loan interest spread is the difference between the amount of interest we charge you for a loan (6.0%, compounded annually) and the amount of interest we credit to the amount in your Collateral loan account (currently 4.7% compounded annually).
